475 Pa. 312 (1977)
380 A.2d 370
COMMONWEALTH of Pennsylvania, Appellee,
v.
Willie STOKES, Jr., Appellant (two cases).
Supreme Court of Pennsylvania.
Submitted October 11, 1976.
Decided December 1, 1977.
*313 Richard S. Wasserbly, Asst. Public Defender, for appellant.
Peter F. Schenck, Asst. Dist. Atty., for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and PACKEL, JJ.

OPINION OF THE COURT
PER CURIAM:
Appellant was found guilty by a jury of murder of the second degree, robbery, theft and conspiracy. Post-verdict motions were denied and these appeals followed.
Appellant contends (1) that a stenographic statement given to the police should have been suppressed as the product of unnecessary delay in violation of Rule 130 and because it was taken in violation of appellant's constitutional right to remain silent, and (2) that the trial judge abused his discretion in permitting a prosecution witness, on redirect examination, to clarify a statement made on direct examination.
We have considered appellant's arguments, and find them to be without merit. We therefore affirm the judgment of sentence.
Judgment affirmed.